Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 7-9, filed 1/28/2022, with respect to amended clams 1 and 10, have been fully considered and are persuasive.  The prior art rejections have been, withdrawn. 

Allowable Subject Matter
Claims 1, 4-10, 13-20 are allowed.

Regarding claims 1 and 10, the prior art fails to particularly teach, disclose or suggest the combination as claimed against the applied prior art, as analyzed in response of 1/28/2022, a system and corresponding method performed in the system, directed to low latency caching of time-sensitive data, comprising: a database managed by a relational database management system: performing as claimed, divide a table of the database into a plurality of logical partitions, each logical partition having a unique, one-to-one correspondence with an time of equal duration; during a first interval of time having the equal duration, insert new records exclusively into a first logical partition of the plurality of logical partitions:  during a second interval of time of having the equal duration insert new records exclusively into a second logical partition of the plurality of logical partitions; in response to every insertion query to the table during a subsequent interval of time, determine whether a predetermined period of time has passed since conclusion of the first interval of time; and responsive to a determination that the predetermined period of time has passed, delete all records from first logical partition without changing contents of the second logical partition or any other logical partition of the plurality of logical partitions.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162